DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20070251013 A1 to Borror.
	Re Claim 1, Borror teaches:
	A pillow (at least [Abstract] “multi-purpose textured pad”) comprising: an independent-supporting structure having a supporting plate, the supporting plate having multiple supporting elements disposed at intervals, and the supporting elements being independently deformable by being independently pressed and independently restoring (at least Figs. 1-4 elements 38 and [0042] “a plurality of flexible strips 38 extending outwardly from, and substantially orthogonal to the base member 36, wherein the flexible strips 38 are medially and stitchedly coupled to the top surface 26 of the first planar member 12”.); and 
a headrest cushion being resilient and supported by the supporting plate for supporting a head of a human (at least Figs. 1-4 element 12 and [0048] “flexible planar member 12, enabling the user to comfortably rest thereon”.).

Re Claim 2, Borror teaches:
The pillow as claimed in claim 1, wherein each one of the multiple supporting elements is elongated, and the multiple supporting elements are parallelly disposed (at least Figs. 1-4).
Re Claim 3, Borror teaches:
The pillow as claimed in claim 2, wherein the independent-supporting structure has a connecting element; one of two opposite ends of each one of the multiple supporting elements is connected to the connecting element (at least Figs. 1-4 and [0043] “one elongated texture device 32 may be stitchedly coupled to the top surface 26 of the first flexible planar member 12 at an interval 23 from another elongated texture device 32. It may be that the ratio of a length of the elongated texture member 34 to the length of the interval 23 between devices 32 may be large enough such that the devices 32 may substantially contact one another in an erect position that is orthogonal to the top surface 26 of the first flexible planar member 12”.).
Re Claim 4, Borror teaches:
The pillow as claimed in claim 2, wherein the independent-supporting structure has two connecting elements; two opposite ends of each one of the multiple supporting elements are respectively connected to the two connecting elements (at least Figs. 1-4 and [0043] “one elongated texture device 32 may be stitchedly coupled to the top surface 26 of the first flexible planar member 12 at an interval 23 from another elongated texture device 32. It may be that the ratio of a length of the elongated texture member 34 to the length of the interval 23 between devices 32 may be large enough such that the devices 32 may substantially contact one another in an erect position that is orthogonal to the top surface 26 of the first flexible planar member 12”.).



Re Claim 5, Borror teaches:
The pillow as claimed in claim 4, wherein the independent-supporting structure is made of a composite material with thermoplastic matrix (at least [0047] “fleece material”.); each one of the two connecting elements has two sheets (at least Figs. 1-4); 
one of the two opposite ends of each one of the multiple supporting elements is clamped between the two sheets of one of the two connecting elements; and the other one of the two opposite ends of each one of the multiple supporting elements is clamped between the two sheets of the other one of the two connecting elements (at least Figs. 1-4 and [0043] “one elongated texture device 32 may be stitchedly coupled to the top surface 26 of the first flexible planar member 12 at an interval 23 from another elongated texture device 32. It may be that the ratio of a length of the elongated texture member 34 to the length of the interval 23 between devices 32 may be large enough such that the devices 32 may substantially contact one another in an erect position that is orthogonal to the top surface 26 of the first flexible planar member 12”.).
Re Claim 6, Borror teaches:
The pillow as claimed in claim 4, wherein each one of the two connecting elements is a tube with a peripheral wall; and the two opposite ends of each one of the multiple supporting elements are inserted through the peripheral walls of the two connecting elements respectively (at least Fig. 4, when it is rolled it forms a tube).
Re Claim 7, Borror teaches:
The pillow as claimed in claim 3, wherein widths of the multiple supporting elements gradually decrease from two opposite ends of the pillow toward a middle section of the pillow (at least Fig. 7).
Re Claim 8, Borror teaches:
The pillow as claimed in claim 5, wherein widths of the multiple supporting elements gradually decrease from two opposite ends of the pillow toward a middle section of the pillow (at least Fig. 7).
Re Claim 9, Borror teaches:
The pillow as claimed in claim 6, wherein widths of the multiple supporting elements gradually decrease from two opposite ends of the pillow toward a middle section of the pillow (at least Fig. 7).
Re Claim 10, Borror teaches:
The pillow as claimed in claim 8, wherein the pillow has a supporting cushion disposed below the independent-supporting structure (at least Figs. 1-4 element 12 and [0048] “flexible planar member 12, enabling the user to comfortably rest thereon”.).
Re Claim 11, Borror teaches:
The pillow as claimed in claim 9, wherein the pillow has a supporting cushion disposed below the independent-supporting structure (at least Figs. 1-4 element 12 and [0048] “flexible planar member 12, enabling the user to comfortably rest thereon”.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Borror in view of US 20150342377 A1 to Hall.
Re Claim 12, Borror teaches:
The pillow as claimed in claim 10 (detailed with respect to claim 10). 
Borror does not explicitly teach:
wherein the pillow has multiple flexible sensors respectively mounted to the multiple supporting elements, and each one of the multiple flexible sensors is a flexible circuit.
However, Hall teaches:
wherein the pillow has multiple flexible sensors respectively mounted to the multiple supporting elements, and each one of the multiple flexible sensors is a flexible circuit (at least Figs. 1-2 and [0045] “the sensor 310 may include an accelerometer, a gyroscope and/or another type of sensor to sense physical movement of the pillow portion”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the pillow taught by Borror with the sensor taught by Hall because both are directed towards the same field of endeavor of pillows and doing so involves the use of a known technique (providing sensors taught by Hall) with a known device (pillow taught by Borror) with predictable results.  A person having ordinary skill would have been motivated to do so because “the sensor 310 is selected and/or configured to detect one or more specific types of physical handling of the pillow portion 100 by a person holding the pillow portion” (Hall [0045]).
Re Claim 13, Borror teaches:
The pillow as claimed in claim 11 (detailed with respect to claim 11). 
Borror does not explicitly teach:
wherein the pillow has multiple flexible sensors respectively mounted to the multiple supporting elements, and each one of the multiple flexible sensors is a flexible circuit.
However, Hall teaches:
wherein the pillow has multiple flexible sensors respectively mounted to the multiple supporting elements, and each one of the multiple flexible sensors is a flexible circuit (at least Figs. 1-2 and [0045] “the sensor 310 may include an accelerometer, a gyroscope and/or another type of sensor to sense physical movement of the pillow portion”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the pillow taught by Borror with the sensor taught by Hall because both are directed towards the same field of endeavor of pillows and doing so involves the use of a known technique (providing sensors taught by Hall) with a known device (pillow taught by Borror) with predictable results.  A person having ordinary skill would have been motivated to do so because “the sensor 310 is selected and/or configured to detect one or more specific types of physical handling of the pillow portion 100 by a person holding the pillow portion” (Hall [0045]).
Re Claim 14, the combination of Borror and Hall teaches:
The pillow as claimed in claim 12 (detailed with respect to claim 12). 
Hall further teaches:
wherein each one of the multiple flexible sensors is a pressure sensor; and the multiple flexible sensors are disposed between the headrest cushion and the multiple supporting elements (at least [0045] “the sensor 310 may include a pressure sensor and/or another type of sensor to sense physical squeezing, twisting, bending and/or other physical manipulation of the pillow portion 100 by a person”.).
Re Claim 15, the combination of Borror and Hall teaches:
The pillow as claimed in claim 13 (detailed with respect to claim 13). 
Hall further teaches:
wherein each one of the multiple flexible sensors is a pressure sensor; and the multiple flexible sensors are disposed between the headrest cushion and the multiple supporting elements (at least [0045] “the sensor 310 may include a pressure sensor and/or another type of sensor to sense physical squeezing, twisting, bending and/or other physical manipulation of the pillow portion 100 by a person”.).

Re Claim 16, the combination of Borror and Hall teaches:
The pillow as claimed in claim 12 (detailed with respect to claim 12). 
Hall further teaches:
wherein each one of the multiple flexible sensors is a flex sensor; and the multiple supporting elements are disposed between the headrest cushion and the multiple flexible sensors (at least Figs. 1-2 and [0045] “the sensor 310 may include an accelerometer, a gyroscope and/or another type of sensor to sense physical movement of the pillow portion”.).
Re Claim 17, the combination of Borror and Hall teaches:
The pillow as claimed in claim 13 (detailed with respect to claim 13). 
Hall further teaches:
wherein each one of the multiple flexible sensors is a flex sensor; and the multiple supporting elements are disposed between the headrest cushion and any one of the multiple flexible sensors (at least Figs. 1-2 and [0045] “the sensor 310 may include an accelerometer, a gyroscope and/or another type of sensor to sense physical movement of the pillow portion”.).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Borror in view of US 20180140101 A1 to Davis.
	Re Claim 18, Borror teaches:
	The pillow as claimed in claim 2 (detailed with respect to claim 2). 
Borror does not explicitly teach:
wherein the supporting plate of the independent-supporting structure has multiple through holes, and each one of the through holes is formed between two of the  multiple supporting elements that are disposed adjacent to each other, is elongated, and is parallel to the multiple supporting elements.
However, Davis teaches:
wherein the supporting plate of the independent-supporting structure has multiple through holes, and each one of the through holes is formed between two of the  multiple supporting elements that are disposed adjacent to each other, is elongated, and is parallel to the multiple supporting elements (at least Fig. 2 and [0036] “plurality of apertures 28 are distributed uniformly over the at least one of the first surface 24, the second surface 25, the left lateral side 26, and/or the right lateral side 27 of the body 21. In other embodiments, the plurality of apertures 28 are distributed in a suitable pattern over the at least one of the first surface 24, the second surface 25, the left lateral side 26, and/or the right lateral side 27 of the body 21 based on the length L, width W, and height H of the body”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the pillow taught by Borror with the through holes taught by Davis because both are directed towards the same field of endeavor of pillows and doing so involves the use of a known technique (providing through holes taught by Davis) with a known device (pillow taught by Borror) with predictable results.  A person having ordinary skill would have been motivated to do so because “not only do the apertures 28 enable heat transfer from the user and ventilation of air, but the apertures reduce the amount of material necessary to form the body 21 thus saving money in manufacturing costs and, further, can be used to adjust the elasticity of certain areas of the body. In other words, areas of the body 21 requiring greater rigidity can be provided with no or fewer apertures than areas requiring greater flexibility” (Davis [0036]).
Re Claim 19, the combination of Borror and Davis teaches:
The pillow as claimed in claim 18 (detailed with respect to claim 18). 
Borror further teaches:
wherein the supporting plate of the independent-supporting structure has multiple slits, each two of the slits are formed between two of the multiple supporting elements that are disposed adjacent to each other, and the two slits respectively extend from two opposite ends of a corresponding one of the through holes toward opposite directions; and each slit has a width being narrower than a width of each through hole (at least Fig. 1 shows slits in between each iteration of element 38).
Re Claim 20, the combination of Borror and Davis teaches:
The pillow as claimed in claim 19 (detailed with respect to claim 19). 
Davis further teaches:
wherein each one of the multiple supporting elements is pre-stressed and resiliently bended (at least [0032] “a yield strength sufficiently high to accommodate the anticipated stress that may be applied to the cushion apparatus 10 during use, while resisting permanent deformation. In this way, the body 21 is structured to have sufficient resiliency or elasticity so as not to permanently or plastically deform and while providing a desirable flexibility to provide comfort to the user”.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673